Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/018819.
WO 2012/018819 discloses a process for producing a hydrocracking catalyst composition.  The reference discloses a method whereby a Y zeolite material that is framework-substitutes is obtained.  
A zeolite Y is synthesized by “common method” as set forth in paragraph [0078].  This method is virtually identical to the process set forth in claims 14-18 of the instant application.  See also [0079]-[0086] for the complete process steps.
A zeolite comprising this USY product may be framework substituted with zirconium atoms, hafnium atoms and optionally titanium atoms and designated as zeolite-1 in the reference.  The amounts independently of the substitution atoms is disclosed on the order of 0.1 to 5% by mass, see [0011].-[0014].  This material is obtained by taking a calcining the USY zeolite as produced above at 500-700C and preparing a suspension having a liquid to solid mass ratio as claimed, followed by pH 
This ultrastable zeolite Y material is indicated as having the properties of a specific surface area of 600 to 900 m2/g, a crystal lattice constant of 2.430 to 2.450 nm and a molar ratio of 20 to 100, substantially the characteristics claimed herein.  See paragraph [0020].
The reference differs from the instantly claimed process only in the failure to specifically recite that the catalyst is prepared by “co-mulling” a binder a hydrogenating metal component and the framework-substituted zeolite Y.  Such limitation would have been obvious, however, because the reference does disclose combination of an inorganic oxide comprised of alumina or silica-alumina, mixing and extruding, which disclosure is not distinct from the term “co-mulling” and is in fact supported by applicant’s definition of the term in the instant specification.  For further evidence of this position, US 9,879,187 is supplied to demonstrate  an analogous method for making a hydrotreating catalyst composition indicating that “co-mulling” is a readily understood term and procedure for the artisan versed in this technology.  The WO document indicates that this material is formed into an article of “desired shape”.  As a result, the examiner considers that the claimed shape and size are within the skill of the artisan desirous of conducting hydrocarbon conversions in a fixed or packed bed, as the artisan is aware that sizes of 1-5mm are commonly employed.  Also, with respect to claims specifying the hydrogenating metal as a combination of nickel and molybdenum, both of these metals in combination are also disclosed in the disclosure of the WO document, 
The amendment to the claims requires that the process for the preparation conducts a  calcination step without the necessity of a prior drying step.  It is considered that this limitation would have been obvious to the practitioner in the field of making zeolite catalysts.  Absent evidence of some unexpected improvement associated with the deletion of a drying step, the motivation for such deletion is simply a reduction in processing time.  Moreover, calcination itself can be interpreted as inclusive of a step of drying the catalyst, as the initial portion of the calcination would certainly serve to facilitate such drying.  Accordingly, the rejection stands.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

Response to Arguments
Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive to the extent set forth hereinabove.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732